Case 3:19-cv-00296-BJB-RSE Document 85-62 Filed 09/03/19 Page 1 of 6 PageID #: 692




                            Exhibit 62
                            Exhibit 60
Case 3:19-cv-00296-BJB-RSE Document 85-62 Filed 09/03/19 Page 2 of 6 PageID #: 693



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

   DARREN BRASHER, et al.
   Individually and on
   behalf of all others similarly situated,             Case No. 3:19-cv-00296-JHM-RSE

                        Plaintiffs,                     JURY TRIAL DEMANDED

           v.                                           COLLECTIVE ACTION PURSUANT
                                                        TO 29 U.S.C. § 216(B)
   GANNETT CO. INC., GANNETT
   SATELLITE INFORMATION NETWORK,                       CLASS ACTION PURSUANT TO FED. R.
   LLC, and GCOE, LLC                                   CIV. P. 23

                        Defendants.



                          NOTICE OF COLLECTIVE ACTION LAWSUIT


  TO:             All hourly call-center employees who have been employed by Gannett Co. Inc.,
                  Gannett Satellite Information Network, LLC, GCOE, LLC, and/or any other
                  subsidiary of Gannett Co., Inc. anywhere in the United States, at any time from
                  ___________________ through the final disposition of this matter. (“Putative Class
                  Members”).

  RE:             Unpaid Back Wages and Overtime Lawsuit.


    DEADLINE TO FILE CONSENT FORM: _______________________________, 2019


   1.    Why Are You Getting This Notice?

  You received this Notice because the Court in charge of this lawsuit has ordered this Notice be sent
  to persons who are identified by Gannett Co., Inc., Gannett Satellite Information Network, LLC
  and/or GCOE, LLC (“Gannett”) records as a current or former hourly employee (together,
  “Plaintiffs”) who worked in one of Gannett’s call centers.

  The Court has allowed or “certified” a collective action lawsuit that may affect you. This notice is
  intended to advise you of how your rights under the Fair Labor Standards Act (“FLSA”) may be
  affected by this lawsuit and describe how to participate in this lawsuit.

   2.   What Is This Lawsuit About?

  Plaintiffs Darren Brasher and Nicole Love filed this lawsuit on behalf of themselves and other current
  and former Gannett, alleging that Gannett failed to pay its hourly Call-Center Employees the correct
Case 3:19-cv-00296-BJB-RSE Document 85-62 Filed 09/03/19 Page 3 of 6 PageID #: 694



  amount of overtime for all hours worked over forty (40) hours in a single workweek in violation of
  federal law.

  An additional 90 current and former Call-Center Employees from have joined this lawsuit since it
  was filed.

  Plaintiffs allege that Gannett caused them to perform work off of the clock because it did not pay
  them for the time it took to log-in and start their computers and necessary programs before beginning
  their shift or for the time it took them to log out of and shut down their computers at the end of their
  shift.

  In addition to unpaid back wages and the correct amount of overtime, Plaintiffs are seeking liquidated
  (double) damages equal to their unpaid wages and overtime, attorneys’ fees, and costs.

  Gannett denies Plaintiffs’ allegations. Gannett contends that the Plaintiffs have been, and continue
  to be, properly paid under the FLSA.

  The Court has not decided who is right but has authorized this notice to inform you of your right to
  join this lawsuit.

   3.     Are You Eligible to Join This Lawsuit?

  You are eligible to join this lawsuit if:

        1. You were employed by Gannett Satellite Information Network, LLC, GCOE, LLC, and/or
           any other subsidiary of Gannett Co., Inc. at any time from three years prior to when you opt-
           in to this lawsuit to the present; and

        2. You were not paid for the time it took you to get your computer and programs operational
           before beginning your scheduled shift; and/or

        3. You were not paid for the time it took you to get your computer and programs shut down at
           the end of your scheduled shift.

   4.     What are Your Options?

  If you meet the criteria for this lawsuit, you have a choice to assert your legal rights in this case if you
  desire to do so. However, you are not required to do so and may choose to take no action without
  consequence to you.

  If you want to become a party to this case, you must read, sign, and return the attached Consent to
  Join Wage Claim form by _______________________, 2019.

  You may return your consent form by filling out the attached Consent form, mailing it to Plaintiffs’
  attorneys in team@a2xlaw.com.
Case 3:19-cv-00296-BJB-RSE Document 85-62 Filed 09/03/19 Page 4 of 6 PageID #: 695



   5.   Effect of Joining or Not Joining the Lawsuit.

  If you submit a Consent to Join Wage Claim form, you will be part of the case. Therefore, if the
  Plaintiffs who filed this case win or settle the case, you may receive additional money from Gannett.

  If the Plaintiffs who filed this case lose the case, you will receive nothing and will be bound by the
  decision, but you will not have to pay anything either.

  If you decide to join the lawsuit, you may be required to answer written questions, appear for a
  deposition and/or testify at trial with regard to your claims against Gannett.

  If you do not wish to be a part of the lawsuit, you do not need to do anything. The decision to join
  is entirely yours.

  Because of the statute of limitations, eligible workers who do not join this litigation or choose to file
  their own separate claims, may lose their rights to recover overtime for work performed in the past
  for Gannett.

   6.   Gannett Cannot and Will Not Fire You for Joining This Lawsuit.

  Many employees fear being terminated for making a wage claim. However, federal law prohibits
  Gannett from firing or in any other manner discriminating against you because you join this case.

  This means Gannett is prohibited from firing you, demoting you, or cutting your pay because you
  participated in this case.

   7.   Your Legal Representation If You Join.

  If you choose to join this suit you may choose to hire your own attorney or you may agree to be agree
  to be represented by Plaintiffs’ attorneys.

  Plaintiffs’ attorneys in this case are Clif Alexander and Austin Anderson of the law firm ANDERSON
  ALEXANDER, PLLC, Robert DeRose and Jessica Doogan of the law firm BARKAN MEIZLISH DEROSE
  WENTZ MCINERNEY PEIFER, LLP and Anne Gilday of the law firm THE LAWRENCE FIRM, PSC. Their
  contact information is listed below.

  Plaintiffs’ attorneys are advancing the expenses of the litigation. They are representing the Plaintiffs
  on a contingency fee basis. No current or former Gannett employee who opts in to the lawsuit will
  owe any attorneys’ fees unless the Plaintiffs win the lawsuit.

  Plaintiffs and their attorneys have agreed to a total attorney fee of forty percent (40%) of the unpaid
  overtime pay that Gannett employees are entitled to as a result of the lawsuit. This percentage will be
  reduced by any award of attorneys’ fees received from the Court.

  In no event will any Employee who opts-in owe any fees or costs to the attorneys if no back
  wages or overtime is received.
Case 3:19-cv-00296-BJB-RSE Document 85-62 Filed 09/03/19 Page 5 of 6 PageID #: 696



   8.   How Can You Receive More Information?

  If you have any questions about the collective action, your rights or the claims being made in this
  lawsuit, you may contact the Plaintiffs’ attorneys directly at:

                                  Clif Alexander or Austin Anderson
                                   ANDERSON ALEXANDER, PLLC
                                        819 N. Upper Broadway
                                     Corpus Christi, Texas 78401
                                       Telephone: (361) 452-1279
                                          Fax: (361) 452-1284
                                          team@a2xlaw.com

                                  Robert DeRose or Jessica Doogan
                                    BARKAN MEIZLISH DEROSE
                                  WENTZ MCINERNEY PEIFER, LLP
                                   250 E. Broad Street, 10th Floor
                                       Columbus, OH 43215
                                     Telephone: (614) 221-4221
                                         Fax: (614) 744-2300

                                           Anne L. Gilday
                                      THE LAWRENCE FIRM, PSC
                                       606 Philadelphia Street
                                        Covington, KY 41011
                                      Telephone: (859) 578-9130
                                         Fax: (859) 578-1032

  You should not contact Gannett or the Court to discuss this matter.

   9.   You Have Sixty (60) Days to Join this Lawsuit.

  Your determination of whether or not to take action should be made promptly. Because the law only
  allows a person to recover up to three (3) years of back wages from the date the Consent to Join Wage
  Claim form is filed, time is of the essence in submitting this form if you wish to have the opportunity
  to make a full recovery.

  All Consent forms must be filed no later than __________________________, 2019, which is sixty
  (60) days after this Notice was mailed to you. A Consent form is enclosed with a self-addressed
  stamped envelope.
    Case 3:19-cv-00296-BJB-RSE Document 85-62 Filed 09/03/19 Page 6 of 6 PageID #: 697

                        CONSENT TO JOIN WAGE CLAIM AGAINST DEFENDANTS

               Court-imposed deadline for filing this consent form is ________________________, 2019.

Print Name: _________________________________________

       1.      I consent, agree, and opt-in to the lawsuit filed against Gannett Co. Inc., Gannett Satellite Information
Network, LLC, and GCOE, LLC (“Gannett”) titled Brasher, et al., c. Gannett Co. Inc. et al., No. 3:19-cv-00296-JHM-
RSE (W.D. Ky.) (“the Lawsuit”), to pursue my claims of unpaid back wages and overtime under the Fair Labor
Standards Act (“FLSA”) during the time that I was employed by Gannett.

        2.        I understand that the Lawsuit is brought under the FLSA, and I consent to be bound by the Court’s
decision.

        3.      I designate the attorneys at the law firms of ANDERSON ALEXANDER, PLLC, BARKAN MEIZLISH
DEROSE WENTZ MCINERNEY PEIFER, LLP, and THE LAWRENCE FIRM, PSC as my attorneys to prosecute my wage
claims in the Lawsuit.

          4.      I consent to having the Representative Plaintiffs in the complaint against Gannett make all decisions
regarding the litigation, the method and manner of conducting this litigation, the terms of any potential settlement of
this litigation, releasing of claims, entering into an agreement with Plaintiffs’ Counsel regarding attorneys’ fees and
costs, and all other matters pertaining to this lawsuit.

        5.      If needed, I authorize the attorneys at the law firms of ANDERSON ALEXANDER, PLLC, BARKAN
MEIZLISH DEROSE WENTZ MCINERNEY PEIFER, LLP, and THE LAWRENCE FIRM, PSC to use this consent to re-file
my claim in a separate lawsuit or arbitration against Gannett.


Signature: ___________________________                 Date: ___________________________

Please print or type the following information which will be kept confidential:


             Address                                                  City/State/Zip



             Home Telephone Number                                    Cell Phone Number


             E-mail Address                                           Estimated Dates of Employment



             Position(s) Held with Gannett                            Location(s) Worked for Gannett
                              RETURN THIS FORM BY MAIL, E-MAIL OR FAX TO:

                                         Overtime Lawsuit Against Gannett
                                          ANDERSON ALEXANDER, PLLC
                                              819 N. Upper Broadway
                                            Corpus Christi, Texas 78401
                                             Telephone: (361) 452-1279
                                                Fax: (361) 452-1284
                                                team@a2xlaw.com
